RE: Extension?                                                          imap://imap.googlemail.com:993/fetch>UID>/INBOX/Clients/Legal Eagl...
                          Case 1:20-cv-01732-RC Document 17-1 Filed 09/08/20 Page 1 of 4

          Subject: RE: Extension?
          From: "Healy, Christopher (CIV)" <Christopher.Healy@usdoj.gov>
          Date: Sat, 5 Sep 2020 18:31:55 +0000
          To: "Kel McClanahan, Esq." <kel@nationalsecuritylaw.org>

          Kel, I’ve appreciated your a empts to come to crea ve solu ons, but I just don’t think it’s appropriate to try to
          micromanage the agencies’ processing of your requests based on my personal brieﬁng scheduling needs. Nobody
          is looking to slow-walk the opposi on to your mo on, or the responses to your requests. I will get it done as fast
          as I can, and if I can get it in early I will—I have mul ple other brieﬁng deadlines in the next two weeks, so the
          faster I can get this oﬀ my plate the be er. As for the agencies, they may well get something substan ve back to
          you by the end of September, and they’re working on coming up with es mated me-frames for an interim
          produc on. I simply don’t feel like I can properly ask them to condi on their response schedule on your
          willingness to consent to my extension mo on.

          It’s true that It took me longer than I said it would to determine what kind of an extension I would need. I’m sure
          you’ve been in similar posi ons. I’ve given you signiﬁcant leeway in terms of extensions, including at the last
          minute, and would have hoped you’d be willing to reciprocate without strings a ached. I’m not going to ﬁle your
          opposi on for you in the form of an email a achment. If you want to oppose my extension mo on, oppose it.

          Hope you get a chance to enjoy the nice weather out there this weekend.

          --Christopher

          From: Kel McClanahan, Esq. <kel@na onalsecuritylaw.org>
          Sent: Saturday, September 05, 2020 1:51 PM
          To: Healy, Christopher (CIV) <chhealy@CIV.USDOJ.GOV>
          Subject: Re: Extension?

          You stated on 9/1 that every agency was already "in the midst of the search process." At least two of them
          (OLC and NSD) granted the requests expedited processing at the outset. You have so far failed to provide a
          single estimated date of completion I asked for, despite the fact that it is explicitly required by the FOIA statute.
          It is hardly unreasonable to ask half of them to complete the searches that they are allegedly "in the midst of" in
          the next two weeks and process some records for release, unless you are creatively using "in the midst of" to
          mean "decided to start whenever they get around to it." They should be doing this anyway if you are accurately
          representing the state of the searches; I'm just asking you to tell the Court that they will.

          I volunteered on 8/26 that you could have less than a week extension on each brief with my consent, and you
          said that if you needed one you'd ask "early next week." Even assuming that you meant this past week, that
          would've meant asking well before Friday night. Despite that, I again tried to reach an accommodation with you
          to ensure that the Court promptly adjudicated the motions involving the agencies' processing rates, given the
          ticking clock. And your response was that your clients had directed you to prioritize the one motion which isn't
          time-sensitive.

          I have attempted to work with you every step of the way, but it is becoming clear that you are only willing to ask
          things of me but not of your clients. It is also becoming apparent that the agencies are not interested in a
          prompt adjudication of the expedited processing issue, which is not indicative of agencies which believe they
          have the right side of the argument.

          I regret that your clients' dilatory conduct has put you in the position of having to brief an entirely unnecessary
          extension motion. In the interest of reaching a prompt resolution of this matter and avoiding more needless
          filings, I will not file an actual opposition brief to your extension motion if you attach this email to it and state my
          opposition, and you may explicitly say that no opposition motion is forthcoming if you do so.

          On 9/5/2020 10:41 AM, Healy, Christopher (CIV) wrote:

                                                                                                                  Ex. A
1 of 4                                                                                                                      9/8/2020 7:28 AM
RE: Extension?                                                       imap://imap.googlemail.com:993/fetch>UID>/INBOX/Clients/Legal Eagl...
                         Case 1:20-cv-01732-RC Document 17-1 Filed 09/08/20 Page 2 of 4


                 I don’t think that would be an appropriate ask of the agencies. I can’t ask them to speed up their
                 work because I happen to need an extension. I’ll just move for the 10 days and note that you
                 oppose.

                 --Christopher

                 From: Kel McClanahan, Esq. <kel@na onalsecuritylaw.org>
                 Sent: Saturday, September 05, 2020 7:31 AM
                 To: Healy, Christopher (CIV) <chhealy@CIV.USDOJ.GOV>
                 Subject: Re: Extension?

                 OK, let's do this. I'll give you the entire 10 days if you get a commitment from at least 4 agencies
                 to complete their searches and make non-negligible interim releases by the end of September.
                 Deal?

                 On 9/4/2020 11:29 PM, Healy, Christopher (CIV) wrote:



                       That’s unfortunate. I can’t agree to any extension on the other, as my clients are
                       pushing to file that on time. Would you agree to a 7 day extension on the opp? Or is
                       it Friday or bust?

                       Sent from my iPhone




                              On Sep 4, 2020, at 10:33 PM, Kel McClanahan, Esq.
                              <kel@nationalsecuritylaw.org> wrote:


                              Sorry, I can't agree to that long of an extension on that particular filing,
                              since that's one of the super time-sensitive ones (since it deals with
                              processing speed). I can agree to an extension until Friday for that one,
                              but will make it easier by also offering to agree to a 10-day extension for
                              your MTD reply to allow you to shift gears and focus on the
                              time-sensitive one.

                              On 9/4/2020 8:50 PM, Healy, Christopher (CIV) wrote:



                                     Kel—

                                     Try migh ly as I have to make the deadlines on Tuesday, I’m
                                     not going to make it with respect to the opposi on to your
                                     par al MSJ. The other two are looking like they will be on
                                      me. Next week is packed with deadlines for me, so if you
                                     are on board with it, I’m hoping to seek another 10 days
                                     (un l Friday, September 18th). I’m happy to ask for a
                                     commensurate extension on your end for the reply if you
                                     want it.

                                     I hope you get a chance to enjoy the long weekend! Stay


2 of 4                                                                                                                  9/8/2020 7:28 AM
RE: Extension?                                                       imap://imap.googlemail.com:993/fetch>UID>/INBOX/Clients/Legal Eagl...
                         Case 1:20-cv-01732-RC Document 17-1 Filed 09/08/20 Page 3 of 4

                                    well.

                                    --Christopher

                                    Christopher Healy | Trial Attorney
                                    U.S. Department of Jus ce, Civil Division, Federal Programs
                                    Branch
                                    1100 L St. NW | Washington, DC 20005
                                    tel (202) 514-8095 | fax (202) 616-8470
                                    Christopher.Healy@usdoj.gov




                              ---
                              This electronic mail (email) transmission is meant solely for the
                              person(s) to whom it is addressed. It contains confidential information
                              that may also be legally privileged. Any copying, dissemination or
                              distribution of the contents of this email by anyone other than the
                              addressee or his or her agent for such purposes is strictly prohibited. If
                              you have received this email in error, please notify me immediately by
                              telephone or email and purge the original and all copies thereof. Thank
                              you.

                              Kel McClanahan, Esq.
                              Executive Director
                              National Security Counselors
                              Kel@NationalSecurityLaw.org
                              301-728-5908

                              "As a general rule, the most successful man in life is the man who has
                              the best information."
                              Benjamin Disraeli, 1880

                              "Quis custodiet ipsos custodes?" ("Who will watch the watchers?")
                              Juvenal, Satire VI



                 ---
                 This electronic mail (email) transmission is meant solely for the person(s) to whom it is addressed.
                 It contains confidential information that may also be legally privileged. Any copying, dissemination
                 or distribution of the contents of this email by anyone other than the addressee or his or her agent
                 for such purposes is strictly prohibited. If you have received this email in error, please notify me
                 immediately by telephone or email and purge the original and all copies thereof. Thank you.

                 Kel McClanahan, Esq.
                 Executive Director
                 National Security Counselors
                 Kel@NationalSecurityLaw.org
                 301-728-5908

                 "As a general rule, the most successful man in life is the man who has the best information."
                 Benjamin Disraeli, 1880

                 "Quis custodiet ipsos custodes?" ("Who will watch the watchers?")
                 Juvenal, Satire VI


3 of 4                                                                                                                  9/8/2020 7:28 AM
RE: Extension?                                                      imap://imap.googlemail.com:993/fetch>UID>/INBOX/Clients/Legal Eagl...
                         Case 1:20-cv-01732-RC Document 17-1 Filed 09/08/20 Page 4 of 4



          ---
          This electronic mail (email) transmission is meant solely for the person(s) to whom it is addressed. It contains
          confidential information that may also be legally privileged. Any copying, dissemination or distribution of the
          contents of this email by anyone other than the addressee or his or her agent for such purposes is strictly
          prohibited. If you have received this email in error, please notify me immediately by telephone or email and
          purge the original and all copies thereof. Thank you.

          Kel McClanahan, Esq.
          Executive Director
          National Security Counselors
          Kel@NationalSecurityLaw.org
          301-728-5908

          "As a general rule, the most successful man in life is the man who has the best information."
          Benjamin Disraeli, 1880

          "Quis custodiet ipsos custodes?" ("Who will watch the watchers?")
          Juvenal, Satire VI




4 of 4                                                                                                                 9/8/2020 7:28 AM
